IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ISAAC JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-6121

FLORIDA DEPARTMENT OF
CORRECTIONS, MICHAEL D.
CREWS, SECRETARY OF
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed October 3, 2014.

An appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Isaac Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jennifer Parker, General Counsel, Department
of Corrections, and Sheron Wells, Assistant General Counsel, Department of
Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.